DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burks (US 10308141 B1) in view of Estrada (US 2013/0194089).
As to claim 3, Burks discloses in vehicle occupancy alerting system for alerting having claimed:
a.	an unattended occupant alarm assembly for alerting a driver that a child is seated in a vehicle to inhibit the driver from leaving the child unattended read on Col. 1, Lines 44-50, (The plurality of seats includes a back seat. An occupant warning system is mounted on the vehicle and is configured to warn a driver of the vehicle that a person is on the back seat when the vehicle has been turned off);
b.	a triggering unit being positioned on a car seat wherein said triggering unit is configured to be engaged by an occupant when the occupant sits in the car seat; a display unit being positioned within the vehicle wherein said display unit is configured to be visible to the driver, said display unit displaying alert indicia read on Col. 2, Lines 39-52, (a plurality of pressure sensors 28 is electrically coupled to the control circuit 22. Each of the pressure sensors 28 is positioned remote of the housing 20. At least one of the pressure sensors 28 is positioned on the back seat 16.  A sound emitter 30 is mounted in the housing 20 and is electrically coupled to the control circuit 22. The sound emitter 30 emits an audible alarm when the control circuit 22 receives the unpowered signal and one of the pressure sensors 28 detects pressure greater than 5.0 lbs. A light emitter 32 is mounted on the housing 20 and is electrically coupled to the control circuit 22. The light emitter 32 emits a visible light when the control circuit 22 receives the unpowered signal and one of the pressure sensors 28 detects pressure greater than 5.0 lbs); 
c.	when said display unit is turned on, said display unit being in communication with said trigger unit, said display unit being turned on when said triggering unit is engaged by the occupant wherein said display unit is configured to alert the driver that the occupant is seated thereby inhibiting the driver from leaving the occupant unattended read on Col. 2, Lines 52-60, (the occupant warning system alerts a driver 18 of a vehicle 12 to passengers located in the vehicle 12. The sound emitter 30 emits an audible alarm and the light emitter 32 emits a visible light when one of the pressure sensors 28 detects pressure greater than 5.0 lbs and the vehicle is powered off. The audible alarm and light emitter warn the driver of a passenger positioned in the back seat 16 of the vehicle 12).
	Burks discloses an indication light display as in Item 32, Fig. 1.  Burks does not explicitly disclose displaying alert indicia comprising the words “baby safe.”  It would have been an obvious matter of engineering choice to modify the light display and itch the lens to read any word and/or alphabet when the light turned on.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate a lens that reads an alphabetical word into Burks in order to provide desired  information to the driver.  Burks teaches in Item 30, Fig. 1, a display unit and lens.
Estrada evidently teaches in self-activating device which emit a signal:
d.	unattended, wherein said display unit comprises a housing having a forward wall and a bottom wall, said housing being positioned within the vehicle wherein said housing is configured to be visible to the driver, said forward wall having an opening extending into an interior of said housing, said opening being circumscribed by said forward wall forming a thin border around said opening, and a lens being coupled to said forward wall, said lens being flat and positioned to cover said opening in said forward wall, said lens being comprised of a transient material wherein said lens is configured to pass light therethrough, said alert indicia being words printed across said lens, said alert indicia having a contrasting color with respect to the color of said lens wherein said alert indicia is configured to be highly visible to the driver read on Fig. 4 & 5 and ¶ 0049, (At the same time the door locks 430 are set on ready to open position. The alarm is further wirelessly or in the alternative electrically connected to: 1) a rear electronic display 425 mounted in the rear windshield, 2) a dash display 420 integrated or mounted in the car dash with a warning illuminated sign reading "baby on board"; 3) a wireless electronic radio signal transmitter 400 able to emit a localizable signal 435).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing application to incorporate integrated baby on board alarm of Estrada into Burks in order to provide a wireless device that alerts the driver or somebody else when a person has been left in the car-seat, the engine has been turned off and the conditions of the car environment cabin represents a risk to the cabin occupants.
	As to claim 2, Burks further discloses:
a.	wherein said triggering unit comprises a pad having a top surface, a bottom surface and a perimeter edge extending therebetween, said bottom surface being positioned against the car seat wherein said top surface is configured to have the occupant sit therein, said pad being comprised of a resiliently compressible material wherein said pad is configured to be compressed by the weight of the occupant read on Fig. 2.   
	As to claim 3, Burks further discloses:
a.	wherein said triggering unit includes a weight sensor being positioned between said top surface and said bottom surface wherein said weight sensor is configured to sense weight of the occupant when the occupant sits on said pad read on Col. 2, Lines 44-52, (the sound emitter 30 emits an audible alarm when the control circuit 22 receives the unpowered signal and one of the pressure sensors 28 detects pressure greater than 5.0 lbs. A light emitter 32 is mounted on the housing 20 and is electrically coupled to the control circuit 22. The light emitter 32 emits a visible light when the control circuit 22 receives the unpowered signal and one of the pressure sensors 28 detects pressure greater than 5.0 lbs). 
	As to claim 4, Burks further discloses:
a.	wherein said trigger unit includes a trigger conductor being coupled to and extending away from said perimeter edge of said pad, said trigger conductor being electrically coupled to said weight sensor read on Fig. 1. 
	As to claim 6, Burks further discloses:
a.	wherein said display unit includes a mating member being coupled to said bottom wall, said mating member releasably engaging a support structure in the vehicle wherein said mating member is configured to retain said housing in a conspicuous location in the vehicle read on Fig. 4. 
	As to claim 8, Burks further discloses:
a.	wherein: said trigger unit includes a trigger conductor and a weight sensor; and said display unit includes a light emitter being positioned in said housing wherein said light emitter is configured to emit light outwardly therefrom, said light emitter being aligned with said opening in said forward wall thereby illuminating said alert indicia wherein said light emitter is configured to visually alert the driver that the occupant is seated, said light emitter being 
electrically coupled to said trigger conductor such that said light emitter is turned on when said weight sensor senses weight read on Fig. 1 & Col. 2, Lines 44-52, (a light emitter 32 is mounted on the housing 20 and is electrically coupled to the control circuit 22. The light emitter 32 emits a visible light when the control circuit 22 receives the unpowered signal and one of the pressure sensors 28 detects pressure greater than 5.0 lbs). 
	As to claim 9, Burks further discloses:
a.	a power supply being coupled to said display unit, said power supply being placed in electrical communication with a power source comprising a power port in the vehicle, said power supply being electrically coupled to said display unit, said power supply comprising: a power cord being coupled to and extending away from said housing, said power cord having a distal end with respect to said housing, said power cord being electrically coupled to said light emitter; and a plug being electrically coupled to said power cord, said plug engaging the power port wherein said power cord is configured to be electrically coupled to an electrical system of the vehicle read on Fig. 4 & Col. 2, Lines 31-41, ( a housing 20 with a control circuit 22 mounted therein. The control circuit 22 is in communication with a processor 24 of the vehicle 12. The processor 24 sends a powered signal or an unpowered signal to the control circuit 22 associated with a powered state of the vehicle 12. A power source 26 is electrically coupled to the control circuit 22 and may comprise an electrical power system of the vehicle 12. A plurality of pressure sensors 28 is electrically coupled to the control circuit 22. Each of the pressure sensors 28 is positioned remote of the housing 20. At least one of the pressure sensors 28 is positioned on the back seat 16).  Burks discloses all the wiring for the power supply and the weight sensors and the indicators.  Burks does not explicitly disclose a plug being electrically coupled to said power cord.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include power supply plug since it is known in the art that the wiring includes a plug.  
As to claim 10, the claim is interpreted and rejected as to claim 1-9 above.

Citation of pertinent Prior Arts
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.


Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689